 

Exhibit 10.4

 

R&S Investments, LLC

 

  August 28, 2012

 

Hollywood Media Corp.

2255 Glades Road, Suite 221A

Boca Raton, FL 33431

 

Re:       Contingent Additional Payment

 

In the event of a "Change of Control" (as defined in the following two
sentences) with respect to Hollywood.com, LLC ("Hollywood.com") prior to August
31, 2015, R&S Investments, LLC ("R&S Investments") shall pay to Hollywood Media
Corp. ("Hollywood Media") the "Contingent Additional Payment" (as hereinafter
defined). A "Change of Control" with respect to Hollywood.com means the
consummation of a sale of all the assets of Hollywood.com to one person or a
group of persons not controlled by, directly or indirectly, Mitchell Rubenstein
("Rubenstein") and Laurie S. Silvers ("Silvers") or their heirs, personal
representatives or affiliates. For this purpose, an entity shall be considered
to be controlled by Rubenstein and Silvers if they own, directly or through
tiers of ownership, 50% or more of the total equity interests in such entity (as
determined by either fair market value or voting power) immediately after the
transfer of assets. The Contingent Additional Payment will be Three Million Five
Hundred Thousand Dollars ($3,500,000) or, if less, the amount received by R&S
Investments in connection with the Change of Control. For the avoidance of
doubt, Hollywood.com and Totally Hollywood TV, LLC shall have no liability for,
and the assets of Hollywood.com and Totally Hollywood TV, LLC and membership
interests therein shall not otherwise be subject to, the contingent obligation
described in this letter. There is no guaranty or assurance that a Change of
Control will occur prior to August 31, 2015, and R&S Investments shall have no
obligation to seek a Change of Control.

 

  Very truly yours,       R&S Investments, LLC         By: /s/ Mitchell
Rubenstein       Mitchell Rubenstein     Managing Member

 

 

